DETAILED ACTION
	This is the second office action for US Application 16/530,283 for a Supporting and Guiding Device for a Climbing Formwork Beam and Such Beam.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0339018 to Blinn.  Regarding claim 1, Blinn discloses a supporting and guiding device (140) for a climbing formwork beam (1), which comprises a supporting body to be coupled to a building structure (see figs. 16 and 17) with which supporting means for the beam are associated.  The device comprises at least one pair of guiding pins (142) for the beam which can be activated by snap action (see figs. 16, 16A) transversely on opposite sides with respect to the beam, and are adapted to be arranged in front portions thereof.
Regarding claim 2, the supporting body comprises two opposite plate shaped lateral portions (3), which are adapted to laterally delimit the beam.  Each one externally supports at least one guiding pin, at which it is perforated (at 4), with snap-acting means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of KR 101438191 to Jung.  Regarding claim 4, Blinn does not disclose the supporting body as having a vertical plate, a pair of parallel plates extending from the vertical plate, and a C-shaped metal sheet in front of the pair of plates.  Jung provides a teaching of a supporting body comprising a vertical plate to be integral with a building structure and a pair of plates arranged in a mirror-symmetrical and parallel fashion extending from the vertical plate (see 20).  There is a C-shaped metal sheet (at 11 or 12) in front of the pair of plates, which is provided with a central portion and two opposite lateral portions for at least partial containment of a beam.
Because both Blinn and Jung disclose supporting beams for coupling to a building structure and attaching to a supporting and guiding device, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substitute one beam for the other to achieve the predictable result of a supporting body with a pair of parallel plates extending from a vertical plate, and a C-shaped metal sheet in front of the pair of plates.



Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.  Claim 8 is allowed.

Response to Arguments
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive. Applicant argues that Blinn fails to disclose the guiding pins 143 as capable of being activated by snap action and cites examples of the description of the operation of the pins in the specification.  However, terms are given their broadest interpretation for examination purposes.  Dictionary.com defines “snap” as a quick, sudden action or movement, as the flick of a whip or the breaking of a twig. Given it’s broadest interpretation, a snap-action could broadly be interpreted as a quick action engaging the pin of Blinn.  Also, it is noted that Application does not positively recite a “snap-action” in the claim, but rather claims that the guide pins “can be activated” by snap action.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rails, the building structure, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see pages 8 and 9, filed 13 May 2021, with respect to the rejection(s) of claim(s) 3 under Blinn in view of June have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632